DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of the Preliminary Amendment filed on October 13, 2020 is acknowledged. Claims 1-18 are pending in this application. Claims 11-13 have been amended. Claims 17-18 are new.  All pending claims are under examination in this application. 

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on October 13, 2020 is acknowledged. A signed copy is attached to this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al. (US 5,036,060) in view of Hiwale et al. (Variable Affecting Reconstitution Time of Dry Powder for Injection, July 2, 2008). 
Alam discloses in Comparative Example A a method for preparing freeze-dried  cyclophosphamide, comprising the steps of:.
*filling a vessel with 8 L of water for injection in a room temperature condition, 
*adding 333.3 g of cyclophosphamide to the water for injection and stirring; 
*adding water for injection until it reaches 9.5 L, adding 120 g of mannitol and mixing same until dissolved;
* filling vials with the generated solution; 
*and putting the filled vials in a freeze-drying chamber, and freeze-drying same. 
It is noted that freeze-drying and lyophilizing are the same process and synonyms. 
Regarding claim 2, as noted above, the water is disclosed as water for injection (Comparative Example A). 
Regarding claim 3, cyclophosphamide is present in the amount of 0.03 g/mL (333.3 g/9500 mL) (Comparative Example A). 
Regarding claim 4, the mannitol is present in the amount of 120 g per 333.3 g of cyclophosphamide (Comparative Example A). 
Regarding claim 5, as noted above, cyclophosphamide is present in the amount of 0.03 g/mL (333.3 g/9500 mL)  and the mannitol is present in the amount of 120 g per 333.3 g of cyclophosphamide (Comparative Example A). 
Regarding claim 6, prior to filling the vials, the solution was filtered through a  sterile 0.22-micron filter into a clean, sterile, receiving vessel (Comparative Example A). 
Regarding claim 7, the condensers were allowed to reach a temperature of -60° Celsius or below at which time the vacuum was pulled until the chamber achieved a level of 75-150 microns (Comparative Example A).  It is noted that microns and mTorr are the same. 
Regarding claim 8, after the chamber was bled slowly with sterile nitrogen gas until atmospheric pressure was achieved, the vials were stoppered, removed from the lyophilizer and appropriately capped (Comparative Example A).
Regarding claim 9,  since Alam discloses the same process as recited in the instant claims, it would necessarily result in the same product including having the same porosity are recited in the instant claims. 
Regarding claim 10, as noted in claims 3-8, each process step has been disclosed in Alam. 
Regarding claim 11-13, the final product of the method of Comparative Example A is a lyophilized product. 
Regarding claim 14-15, the lyophilized cyclophosphamide formulations of the present invention may be reconstituted with water, preferably Water for Injection, USP, or other sterile fluid, to provide an appropriate solution of cyclophosphamide for administration, as through parenteral injection (column 4, lines 44-49).
Regarding claim 18, the cyclophosphamide formulation is typically marketed in unit dosage forms. The unit dosage forms may be any suitable container, such as ampoules, syringes, covials, which is capable of maintaining a sterile environment and being capable of being hermetically sealed, as by a stopper. Most typically, the unit dosage form is a vial having a size from about 5 ml to about 250 ml (column 4, lines 23-35). 
Alam does not disclose in that when 50 mL of pharmaceutical water is injected per 1 g of cyclophosphamide anhydrous, dissolution is performed in a reaction container of 40-70°C so that the dissolution is performed 99% or more within 15 seconds. However, the difference could be optimized by a person skilled in the art through  repeated experimentation. Alam discloses the same structural formulation as the instant claims, therefore, Alam would have the same functional properties include dissolution, absent a showing of evidence to the contrary. 
Hiwale discloses a number of drugs are unstable in an aqueous environment, even when exposed for a short duration, thus requiring packaging, storage, and shipping in a powder or lyophilized state to keep the product stable during its shelf life. Used for parenteral administration, these drugs are commonly known as powder for injection (PI), powder for reconstitution, dry powder injection, or powder for constitution. 	Different parameters can affect reconstitution time, including particle size, porosity, solid state form, degree of crystallinity, powder wettability, formulation factors, degradation products, foaming, in additon to method of reconstitution, headspace and temperature of  the diluent.  
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the timing of the reconstitution based on the properties of the formulation in order to obtain a formulation have reproducible results with limited batch to batch variability thus providing confidence among end users and greater patient safety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615